RENDERED: FEBRUARY 11, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0608-MR

AMANDA LEBENS                                                      APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE AUDRA J. ECKERLE, JUDGE
                        ACTION NO. 20-CI-006437


TYSON FARROW AND ABRAHAM
MARAMAN                                                             APPELLEES


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: COMBS, DIXON, AND TAYLOR, JUDGES.

DIXON, JUDGE: Amanda Lebens appeals orders dismissing her amended

complaint, denying her motion to reconsider same, and denying her motion to

amend her complaint a second time, entered by the Jefferson Circuit Court on

April 14, 2021; April 26, 2021; and May 18, 2021, respectively. Following a

careful review of the record, briefs, and law, we affirm.
                FACTS AND PROCEDURAL BACKGROUND

             On or about May 25, 2020, Lebens was walking on the sidewalk near

the intersection of South Third Street and Whitney Avenue in Louisville,

Kentucky. While in this vicinity, she injured her foot when she stepped on a metal

bolt protruding from the sidewalk, allegedly where a trash receptacle owned by the

city was formerly located.

             A few months later, on November 2, 2020, Lebens sued Vanessa D.

Burns, in her official capacity as the Director of City of Louisville Metro

Department of Public Works, as well as in her individual capacity, and John Does

1 and 2 at the Metro Department of Public Works. Burns moved the trial court to

dismiss her as a party.

             After receiving Burns’s discovery responses, Lebens filed an amended

complaint on January 13, 2021, adding Abraham Maraman and Tyson Farrow–

employees of the City of Louisville Department of Public Works–as defendants in

their official and individual capacities. The amended complaint alleged Maraman

as the “Equipment Coordinator” and Farrow as the “Solid Waste Manager” were

responsible for the training and supervision of the John Does who were tasked with

removing the trash receptacle but left the steel bolt protruding from the sidewalk.

             On January 21, 2021, the trial court found Burns was entitled to

sovereign and qualified immunity and dismissed her with prejudice. On January


                                         -2-
29, 2021, Maraman and Farrow moved the trial court to dismiss them as

defendants. Lebens responded and moved the trial court for a summary judgment

in her favor on the issue of whether Maraman and Farrow were protected by

qualified immunity. On April 14, 2021, the trial court found Maraman and Farrow

were entitled to sovereign and qualified immunity and dismissed them with

prejudice.

             The following day, April 15, 2021, Lebens moved the trial court for

leave to file a second amended complaint to add a defendant, Leequan Grimes–

another employee of the City of Louisville Department of Public Works–in both

his official and individual capacities. However, the second amended complaint

still contained her previous allegations against Burns, Maraman, and Farrow, even

though the trial court had specifically found them immune and dismissed them

with prejudice. A few days later, on April 19, 2021, Lebens moved the trial court

to reconsider its order dismissing her amended complaint. Lebens noticed her

motion to be heard on April 26, 2021; however, neither she nor her counsel

appeared to argue the motion. Accordingly, the motion was remanded on that date.

On May 3, 2021, Lebens moved the trial court again to reconsider its order

dismissing her complaint. On May 18, 2021, the trial court entered its order

denying Lebens’s motions to reconsider, and this appeal followed.




                                        -3-
                           STANDARD OF REVIEW

             The standard of review of a ruling on a motion for judgment on the

pleadings is well-established:

             Kentucky’s “Civil Rule [(“CR”)] 12.03 provides that any
             party to a lawsuit may move for a judgment on the
             pleadings.” City of Pioneer Village v. Bullitt Cty., 104
             S.W.3d 757, 759 (Ky. 2003). A judgment on the
             pleadings “should be granted if it appears beyond doubt
             that the nonmoving party cannot prove any set of facts
             that would entitle him/her to relief.” Id. “[T]he circuit
             court is not required to make any factual determination;
             rather, the question is purely a matter of law.” James v.
             Wilson, 95 S.W.3d 875, 883-84 (Ky. App. 2002).
             Further, CR 12.03 may be treated as a motion for
             summary judgment. Schultz v. Gen. Elec. Healthcare
             Fin. Servs., Inc., 360 S.W.3d 171, 177 (Ky. 2012). We
             review a judgment on the pleadings de novo. Id.

Scott v. Forcht Bank, NA, 521 S.W.3d 591, 594 (Ky. App. 2017).

                                    ANALYSIS

             On appeal, Lebens first contends the trial court incorrectly granted the

motion for judgment on the pleadings, finding Farrow and Maraman entitled to

qualified official immunity. The standard for immunity is also well-settled:

                     “Official immunity” is immunity from tort liability
             afforded to public officers and employees for acts
             performed in the exercise of their discretionary functions.
             It rests not on the status or title of the officer or
             employee, but on the function performed. Salyer v.
             Patrick, 874 F.2d 374 (6th Cir. 1989). . . . [W]hen an
             officer or employee of a governmental agency is sued in
             his/her representative capacity, the officer’s or
             employee’s actions are afforded the same immunity, if

                                         -4-
            any, to which the agency, itself, would be entitled. . . .
            But when sued in their individual capacities, public
            officers and employees enjoy only qualified official
            immunity, which affords protection from damages
            liability for good faith judgment calls made in a legally
            uncertain environment. 63C AM. JUR. 2d, Public Officers
            and Employees, § 309 (1997). Qualified official
            immunity applies to the negligent performance by a
            public officer or employee of (1) discretionary acts or
            functions, i.e., those involving the exercise of discretion
            and judgment, or personal deliberation, decision, and
            judgment, id. § 322; (2) in good faith; and (3) within the
            scope of the employee’s authority. Id. § 309;
            Restatement (Second) [of the Law of Torts § 895D cmt.
            g. (A.L.I. 1979)]. An act is not necessarily
            “discretionary” just because the officer performing it has
            some discretion with respect to the means or method to
            be employed. Franklin [Cty.] v. Malone, [957 S.W.2d
            195, 201 (Ky. 1997) (quoting Upchurch v. Clinton Cty.,
            330 S.W.2d 428, 430 (Ky. 1959))]. Qualified official
            immunity is an affirmative defense that must be
            specifically pled. Gomez v. Toledo, 446 U.S. 635, 100 S.
            Ct. 1920, 64 L. Ed. 2d 572 (1980).

                   Conversely, an officer or employee is afforded no
            immunity from tort liability for the negligent
            performance of a ministerial act, i.e., one that requires
            only obedience to the orders of others, or when the
            officer’s duty is absolute, certain, and imperative,
            involving merely execution of a specific act arising from
            fixed and designated facts. Franklin [Cty.] v. Malone,
            supra, at 201. “That a necessity may exist for the
            ascertainment of those facts does not operate to convert
            the act into one discretionary in nature.” Upchurch v.
            Clinton [Cty.], supra, at 430. See also Restatement
            (Second) Torts, supra, § 895D cmt. h; 63C AM. JUR. 2d,
            Public Officers and Employees, §§ 324, 325 (1997).

Yanero v. Davis, 65 S.W.3d 510, 521-22 (Ky. 2001).


                                        -5-
             Here, we must determine what qualified immunity Farrow and

Maraman enjoy, if any, as an affirmative defense to the claims against them. We

here note that qualified immunity is not a blanket shield for all tort claims. Yanero,

the seminal authority on governmental immunity in Kentucky, held that qualified

official immunity protects discretionary acts negligently performed by public

officials so long as they are acting within their authority and in good faith. Id.

“Qualified immunity gives government officials breathing room to make

reasonable but mistaken judgments, and protects all but the plainly incompetent or

those who knowingly violate the law.” Stanton v. Sims, 571 U.S. 3, 6, 134 S. Ct. 3,

5, 187 L. Ed. 2d 341 (2013) (per curiam) (internal quotation marks and citations

omitted). “[W]hen sued in their individual capacities, public officers and

employees enjoy only qualified official immunity, which affords protection from

damages liability for good faith judgment calls made in a legally uncertain

environment.” Yanero, 65 S.W.3d at 522 (citation omitted).

             Neither Farrow nor Maraman was a party to the original complaint in

this action; however, both were added as defendants in Lebens’s amended

complaint in which she alleged that Farrow and Maraman were negligent in their

duties to train and supervise the John Does who removed the trash receptacle. The

trial court correctly pointed out that Lebens failed to allege that either Farrow or




                                          -6-
Maraman was directly involved in the removal of the trash receptacle or that either

acted in bad faith.

             The trial court cited Haney v. Monsky, 311 S.W.3d 235 (Ky. 2010), in

support of its finding that the alleged actions of Farrow and Maraman were

discretionary rather than ministerial. In Haney, the Supreme Court of Kentucky

held, “[t]his is not to say that every rule or order must be exhaustively specific to

make a general supervisory duty a ministerial function, but it must, at least, be

sufficiently specific to restrict significant discretion in its enforcement.” Id. at 243.

Like Haney, that cannot be said here. Id. Herein, there were no written manuals or

orders concerning the removal of waste receptacles. In Burns’s discovery

responses, she stated, “[t]here is no written or formal ‘procedure’ as each incident

of removal would require independent evaluation and the methods implemented

would be based on the specific request.” Thus, Farrow and Maraman were not

simply supervising and enforcing known policies but, rather, were required to use

their own judgment to fulfill their duties. Accordingly, the trial court correctly

found their actions, as alleged in the complaint, naturally entailed the type of

discretion that our courts have historically afforded immunity.

             Lebens next contends the trial court erred in remanding and denying

her motions to reconsider and set aside the order dismissing her amended




                                           -7-
complaint. For the reasons made clear in this Opinion, we agree with the trial

court that the motion for relief from the judgment was properly denied.

             Although Lebens failed to cite to any of our rules governing civil

procedure under which she sought post-judgment relief, the limited substance of

her motions appears to be made under CR 59. In Gullion, the Court held there are:

             four basic grounds upon which a Rule 59(e) motion may
             be granted. First, the movant may demonstrate that the
             motion is necessary to correct manifest errors of law or
             fact upon which the judgment is based. Second, the
             motion may be granted so that the moving party may
             present newly discovered or previously unavailable
             evidence. Third, the motion will be granted if necessary
             to prevent manifest injustice. Serious misconduct of
             counsel may justify relief under this theory. Fourth, a
             Rule 59(e) motion may be justified by an intervening
             change in controlling law.

Gullion v. Gullion, 163 S.W.3d 888, 893 (Ky. 2005) (emphasis added).

             In her motions to reconsider, as well as her argument on appeal,

Lebens points to Farrow’s and Maraman’s discovery responses in her attempt to

lay blame and defeat immunity, particularly toward Maraman. Lebens claims

Farrow named Maraman as a person responsible for repair or replacement of trash

receptacles and Maraman himself stated, “I replace or repair damaged receptacles

directed by Tyson Farrow” in those discovery responses. Maraman verified his

responses on March 29, 2021, and it is unclear when Farrow verified his as the

verification page is not contained in the record. According to the certificate of


                                         -8-
service, Maraman’s discovery responses were mailed and emailed to Lebens’s

counsel the same day they were verified. Again, it is unclear when Farrow’s

discovery responses were served upon Lebens’s counsel. Most importantly,

however, is the fact that the first mention of these discovery responses in the record

is when Lebens moved the trial court for reconsideration of its order dismissing

Farrow and Maraman as defendants on April 19, 2021.

             It is well-established, “[a] party cannot invoke [CR 59.05] to raise

arguments and introduce evidence that could and should have been presented

during the proceedings before entry of the judgment.” Hopkins v. Ratliff, 957

S.W.2d 300, 301 (Ky. App. 1997) (citation and footnote omitted). Lebens was

served Maraman’s–and presumably Farrow’s–discovery responses prior to this

matter being submitted for final adjudication on April 14, 2021. Lebens could and

should have moved the trial court to amend her complaint for the second time

and/or provided the court with a notice of submission attaching the discovery

responses prior to that time. Her failure to do so bars her from receiving post-

judgment relief under CR 59.

             Even so, Lebens argues her motion to reconsider was essentially one

under CR 60.02. However, “CR 60.02, on the other hand, authorizes relief from a

final judgment based upon newly discovered evidence only if: (1) the evidence

was discovered after entry of judgment; (2) the moving party was diligent in


                                         -9-
discovering the new evidence; (3) the newly discovered evidence is not merely

cumulative or impeaching; (4) the newly discovered evidence is material; and (5)

the evidence, if introduced, would probably result in a different outcome.” Id. at

301-02 (emphasis added) (citation omitted). Herein, the evidence Lebens relies on

was clearly served upon her prior to entry of the judgment. Thus, any claim for

relief under CR 60.02 necessarily fails.

             Lebens’s final argument asserts the trial court erred in denying her

motion to amend her complaint for the second time. Denial of a motion to amend

under CR 15.01 is reviewed for an abuse of discretion. Graves v. Winer, 351

S.W.2d 193, 197 (Ky. 1961). Abuse of discretion occurs when the trial court’s

ruling is “arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

             CR 15.01 provides:

             A party may amend his pleading once as a matter of
             course at any time before a responsive pleading is served
             or, if the pleading is one to which no responsive pleading
             is permitted and the action has not been placed upon the
             trial calendar, he may so amend it at any time within 20
             days after it is served. Otherwise a party may amend his
             pleading only by leave of court or by written consent of
             the adverse party; and leave shall be freely given when
             justice so requires.

“While liberality in granting leave to amend is desirable, the application is

addressed to the sound discretion of the trial judge.” Bradford v. Billington, 299


                                           -10-
S.W.2d 601, 603 (Ky. 1957). Where abuse of discretion is not clearly shown, “the

action of the trial judge will not be disturbed.” Id.

              Another panel of our Court has held:

              In determining whether to grant a motion to amend a
              party’s complaint, a circuit court “may consider such
              factors as the failure to cure deficiencies by amendment
              or the futility of the amendment itself.” First [Nat’l]
              Bank of Cincinnati v. Hartman, 747 S.W.2d 614, 616
              (Ky. App. 1988). Other factors include whether
              amendment would prejudice the opposing party or would
              work an injustice. See Shah v. [Am.] Synthetic Rubber
              Corp., 655 S.W.2d 489, 493 (Ky. 1983). Ultimately,
              whether a party may amend his complaint is
              discretionary with the circuit court, and we will not
              disturb its ruling unless it has abused its discretion.[1]
              Lambert v. Franklin Real Estate Co., 37 S.W.3d 770, 779
              (Ky. App. 2000).

Kenney v. Hanger Prosthetics & Orthotics, Inc., 269 S.W.3d 866, 869-70 (Ky.

App. 2007) (footnote added).

              In the case herein, Burns, Farrow, and Maraman were dismissed by

the trial court as immune from the claims Lebens previously alleged against them

with prejudice. Thus, Lebens is barred from filing another complaint against them

for the same claims under res judicata, which precludes relitigation of an issue

determined in a prior action. See Sedley v. City of West Buechel, 461 S.W.2d 556,



1
  “The refusal of the chancellor to permit the filing of the amended answer and cross-petition,
which was tendered after he had announced judgment in favor of appellees, was not an abuse of
sound discretion.” Perros v. Stone’s Adm’r, 305 Ky. 142, 146, 202 S.W.2d 160, 162 (1947).

                                             -11-
559 (Ky. 1970). Further, even though Lebens attempts to add a party, as well as

additional claims against previous parties, in her second amended complaint, the

identity of that party and those claims was known to her prior to the dismissal of

her first amended complaint. Accordingly, we cannot say the trial court clearly

abused its discretion in denying Lebens’s request to amend her complaint a second

time.

                                 CONCLUSION

             Therefore, and for the foregoing reasons, the orders of the Jefferson

Circuit Court are AFFIRMED.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEES:

Alan S. Rubin                             Michael O’Connell
Louisville, Kentucky                      Jefferson County Attorney

                                          Roy C. Denny
                                          Assistant Jefferson County Attorney
                                          Louisville, Kentucky




                                        -12-